                 Case 2:19-cr-00211-JCC Document 65 Filed 02/09/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0211-JCC
10                             Plaintiff,                    ORDER
11          v.

12   ALEKSANDR PAVLOVSKIY,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion to continue
16   trial (Dkt. No. 62). Defendant is charged by indictment with receipt of child pornography. (Dkt.
17   No. 16.) Trial is currently scheduled for March 15, 2021. (Dkt. No. 54.) The Government moves
18   to continue the trial based upon the impact of the ongoing COVID-19 pandemic. (Dkt. No. 62 at
19   2–4.) Defendant, who does not oppose, has filed a speedy trial waiver through late October 2021.
20   (Dkt. No. 64.) Having thoroughly considered the motion, the relevant record, and General Orders
21   01-20, 02-20, 03-20, 04-20, 07-20, 08-20, 13-20, 15-20, and 18-20 of the United States District
22   Court for the Western District of Washington, addressing measures to reduce the spread and
23   health risks from COVID-19, which are incorporated herein by reference, the Court GRANTS
24   the motion for the reasons explained below.
25          The Government seeks a continuance because the COVID-19 pandemic makes it unlikely
26   that it will be possible to proceed with a jury trial on March 16, 2021. (Dkt. No. 62 at 2–3.) The


     ORDER
     CR19-0211-JCC
     PAGE - 1
                Case 2:19-cr-00211-JCC Document 65 Filed 02/09/21 Page 2 of 3




 1   Government cites findings from General Order 18-20, which are incorporated by reference

 2   herein. (See id. at 2–3 (citing W.D. Wash., General Order No. 18-20 at 2 (Dec. 30, 2020).) The

 3   Government also notes that effective trial preparation has been hampered by the COVID-19

 4   pandemic, as it requires in-person interviews of relevant witnesses, in-person meetings between

 5   counsel and Defendant, and in-person consideration of evidence, none of which is currently

 6   possible. (Id. at 3.)

 7           For these reasons, the Court CONTINUES trial to August 16, 2021 and FINDS as

 8   follows:
 9           1. In light of the recommendations made by the Centers for Disease Control and
10               Prevention (CDC) and Public Health for Seattle and King County regarding social
11               distancing measures required to stop the spread of this disease, it is not possible to
12               proceed with trial on the current case schedule. See 18 U.S.C. § 3161(h)(7)(B)(i).
13           2. Because of the recommendations that the many individuals at higher risk of
14               contracting this disease avoid large groups of people, and because vaccination of
15               those groups is not complete, it would be difficult, if not impossible, on the current
16               case schedule to obtain a jury pool that would represent a fair cross section of the
17               community. See 18 U.S.C. § 3161(h)(7)(B)(i). Based on the recommendations, it
18               would also be medically inadvisable to do so.

19           3. Further, taking into account the exercise of due diligence, the failure to grant a

20               continuance would deny Defendant’s counsel reasonable time necessary for effective

21               preparation. See 18 U.S.C. § 3161(h)(7)(B)(iv).

22           4. As a result, the failure to grant a continuance of the trial date in this case would likely

23               result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

24           5. The ends of justice served by continuing the trial in this case outweighs the best

25               interest of the public and Defendant in a speedier trial. 18 U.S.C. § 3161(h)(7)(A).

26   Accordingly, the Court ORDERS:


     ORDER
     CR19-0211-JCC
     PAGE - 2
              Case 2:19-cr-00211-JCC Document 65 Filed 02/09/21 Page 3 of 3




 1         1. Trial in this matter is CONTINUED to August 16, 2021.

 2         2. The pretrial motions deadline is CONTINUED to July 5, 2021.

 3         3. The period of time between the date of this Order and the new trial date is an

 4             excludable time period under 18 U.S.C. § 3161(h)(7)(A).

 5         DATED this 9th day of February 2021.




                                                        A
 6

 7

 8
                                                        John C. Coughenour
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0211-JCC
     PAGE - 3
